Case 1:20-cv-02232-MPB-TWP Document 18 Filed 03/05/21 Page 1 of 1 PageID #: 91




                        IN THE UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION


 ANGELA C. MOSELEY,                                  )
                                                     )   CAUSE NO. 1:20-cv-02232-MPB-TWP
                        Plaintiff,                   )
                                                     )
        v.                                           )
                                                     )
 WALMART INC.,                                       )
                                                     )
                        Defendant.                   )

                                             ORDER

        The parties having so stipulated, the above-captioned cause of action is hereby

 ORDERED dismissed, with prejudice, costs paid.

 Dated: March 5, 2021




 DISTRIBUTION TO:
 Distribution will be made electronically on all ECF-registered counsel of record via email
 generated by the court’s ECF system.
